     Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA,



     Plaintiff,



v.                                        Civil Action No. 1:19-cv-1868 (RJL)



OMAROSA MANIGAULT NEWMAN,



     Defendant.




PLAINTIFF UNITED STATES OF AMERICA’S REPLY IN SUPPORT OF MOTION
                    FOR SUMMARY JUDGMENT
             Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 2 of 21




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        Defendant Knowingly and Willfully Violated EIGA by Failing to File a
          Termination Report within 30 Days of Leaving the White House Despite
          Repeated Offers of Assistance and Reminders to Do So. ................................................... 2

II.       Defendant’s Excuses Fail to Create a Genuine Issue of Material Fact ............................... 4

          A.         Defendant Failed To Provide Competent Evidence to Support Her
                     Opposition ............................................................................................................... 5

          B.         Defendant’s Attempt to Dispute Her Termination Date Is Unsupported and
                     Immaterial ............................................................................................................... 6

          C.         Defendant’s Personal Effects that She Failed to Retrieve from the White
                     House until After this Action Was Filed Have No Bearing on Her
                     Willfulness .............................................................................................................. 8

          D.         Defendant Knew of Her Obligations Pursuant to EIGA and Willfully
                     Failed to Submit a Termination Report Regardless of Her Unsupported
                     Contention that Her Gmail Address Was “Unmonitored” .................................... 10

          E.         Defendant’s Meritless and Unsupported Allegation that this Lawsuit Was
                     Filed for Retaliatory Purposes Cannot Preclude Summary Judgment .................. 12

          F.         Defendant Fails to Satisfy the Requirements of Rule 56(d) and Her
                     Meritless Contentions Regarding Discovery Cannot Preclude Summary
                     Judgment ............................................................................................................... 13

III.      The Court Should Award Plaintiff the Maximum Amount of Civil Penalties
          Permitted by Law .............................................................................................................. 15

CONCLUSION ............................................................................................................................. 16




                                                                       i
             Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 3 of 21




                                                TABLE OF AUTHORITIES


Cases

Anderson v. Liberty Lobby, Inc.,
  477U.S. 242 (1986) ..................................................................................................................... 5

Dawson v. Reukauf,
  751 F. Supp. 2d 146 (D.D.C. 2010) ............................................................................................ 5

Hill v. Assocs. for Renewal in Educ., Inc.,
 No. CV 12-0823 (JDB), 2014 WL 12538946 (D.D.C. Jan. 23, 2014) …………………………5

Nunnally v. District of Columbia,
  243 F. Supp. 3d 55 (D.D.C. 2017) .............................................................................................. 5

United States ex rel. Folliard v. Gov't Acquisitions, Inc.,
  743 F.3d 19 (D.C. Cir. 2014) …………………………………………………………… 13, 14

*United States v. Gant,
  268 F. Supp. 2d 29 (D.D.C. 2003) ..................................................................................... passim

United States v. Hunter,
  No. 1:14-cv-442-JEB, slip. op. (D.D.C. Aug. 27, 2014) ........................................................... 3

United States v. Lairy,
  1:19-cv-2488-RC (D.D.C. July 17, 2020) ................................................................................. 4

United States v. Tarver,
  642 F. Supp. 1109 (D. Wyo. 1986) ............................................................................................. 3

Statutes

*5 U.S.C. app. 4 § 101 ............................................................................................................ 1, 2, 6

5 U.S.C. app. 4 § 102 ...................................................................................................................... 8

*5 U.S.C. app. 4 § 104(a)........................................................................................................ 2, 3, 8

28 U.S.C. § 2461 ........................................................................................................................... 16

Rules

Fed. R. Civ. P. 56(c) ....................................................................................................................... 6

Fed. R. Civ. P. 56(d) .......................................................................................................... 1, 13, 14


                                                                      ii
             Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 4 of 21




LCvR 7(h)(1) …………………………………………………………………………………. 1, 4


Regulations

5 C.F.R. § 2634.701 ................................................................................................................ 13, 15


Other Authorities

153 Cong. Rec. S324 (daily ed. Jan. 10, 2007) ............................................................................. 15




                                                                    iii
           Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 5 of 21




                                        INTRODUCTION

         This is a simple case. In its motion for summary judgment, Plaintiff United States of

America demonstrated that Defendant Omarosa Manigault Newman knowingly and willfully

violated the Ethics in Government Act (“EIGA”), 5 U.S.C. app. 4 §§ 101 et seq., when she failed

to file her required financial disclosure report (“Termination Report”) within 30 days of the

termination of her government employment and continued her failure to file over many months,

despite scores of communications requesting that she do so and offering assistance. As of the date

of this filing, more than three years after her termination, Defendant still has not filed a compliant

Termination Report.1

         There is no dispute that Ms. Manigault Newman was required to file a Termination Report.

There is no dispute that she failed to file any such report for more than a year and a half after her

termination although she was repeatedly advised of her obligation to do so. These undisputed facts

are dispositive. Ms. Manigault Newman has knowingly and willfully violated EIGA and is liable

for a civil penalty. In light of the egregious nature of her violation, this Court should award the

Government the statutory maximum penalty of $61,585.

         In her response brief, which is almost devoid of legal argument or citation, Defendant fails

to controvert either the law or facts set forth in Plaintiff’s motion. She also fails to satisfy basic

procedural requirements—she neither provides a statement of contested material facts required by

Local Civil Rule 7(h)(1) nor the affidavit specifying further needed discovery required by Rule

56(d)—which alone warrants that the Court grant this motion. Finally, Defendant relies on

unfounded arguments supported neither by law nor competent evidence to create a genuine issue

for trial where none exists. The motion should be granted.




1
    See Reply Declaration of Christopher M. Lynch (“Reply Lynch Decl.”) Ex. B.
              Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 6 of 21




                                               ARGUMENT

I.          Defendant Knowingly and Willfully Violated EIGA by Failing to File a Termination
            Report within 30 Days of Leaving the White House Despite Repeated Offers of
            Assistance and Reminders to Do So.

            Defendant does not and cannot dispute that she was required to file a Termination Report

     within 30 days of her termination and that she failed to do so. See Plaintiff’s Motion (“Mot.”) for

     Summary Judgment at 21, ECF No. 24; Plaintiff’s Statement of Undisputed Material Facts

     (“SUMF”) at 1-2, ECF 24-1; see also Opp’n at 2, ECF No. 30 (contending dispute regarding

     Defendant’s termination date “prevented the timely and accurate completion of the financial

     disclosure report”). Nor does she dispute that she first submitted a Termination Report—though

     woefully deficient—with her motion to dismiss this action 20 months after its due date. See SUMF

     at 2; Jones Decl. Ex. C; Opp’n at 9, 23 (stating “Defendant’s final report was filed a short time

     after Defendant received her materials back from the White House” which occurred “[o]n July 12,

     2019”). And she did not endeavor to correct that submission’s deficiencies until 15 months later,

     when her opposition to the instant motion was due.2 Reply Lynch Decl. Ex. A; see generally Mot.

     at 8-20 (setting forth the timeline of defendant’s non-compliance from her termination through the

     filing of Plaintiff’s Motion for Summary Judgment). There is no question that this is not compliant

     with EIGA’s requirements. See 5 U.S.C. app 4 §§ 101(e), 104(a).

            Nor is there any legitimate question that this violation was knowing and willful. See, e.g.,

     United States v. Gant, 268 F. Supp. 2d 29 (D.D.C. 2003) (“An individual knowingly and willfully

     fails to comply with the EIGA’s filing requirements when that individual ‘intentionally disregards

     the statute or is indifferent to its requirements.’”) (quoting United States v. Tarver, 642 F. Supp.




     2
      Defendant’s most recently submitted report, emailed to the White House Counsel’s Office by
     Defendant’s counsel on December 21, 2020, three years after her termination from government
     employment, remains deficient. See Reply Lynch Decl. Ex. B.
                                                   2
         Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 7 of 21




1109, 1111 (D.Wyo.1986)); Tarver, 642 F. Supp. at 1111-12 (knowing and willful requirement is

met where a defendant “refused to comply, although he possessed full knowledge of the Act.”); 5

U.S.C. app 4 § 104(a). The uncontroverted record demonstrates that Defendant was repeatedly

reminded—including during calls and in response to emails initiated by Defendant herself—that

her Termination Report was due. See Mot. at 8-16; Passantino Decl. ¶¶ 9-28 & Exs. B-J, ECF No.

24-2; Jones Decl. ¶¶ 6-10 & Ex. B, ECF No. 24-3; De la Vega Decl. ¶¶ 19-24 & Ex. B, ECF No.

24-4. She also repeatedly was advised that her asserted “only hold up” for not filing was an

insufficient justification for not submitting that report. Passantino Decl. ¶ 20; see id. ¶¶ 23-24 &

Exs. F-H.

       And still, she did not even attempt to submit the report until over a year later when her

counsel filed an unmeritorious motion to dismiss this action. See Jones Decl. ¶¶ 6-11 & Exs. B &

C; Lynch Decl. Ex. A (Plaintiff’s RFA No. 9 and Defendant’s response), ECF No. 24-7. Indeed,

she did not even log into Integrity.gov to access the online report at any time in the two years

following the termination of her government employment. Veilleux Decl. ¶ 8, ECF No. 24-5.

Defendant then raised new and contradictory excuses only when faced with the prospect of

litigation, and only attempted to file a report in an unsuccessful attempt to moot this litigation. See

Mot. at 29-34; Jones Decl. ¶ 11 & Ex. C. Although informed that her submission was not complaint

(in part because only four of the eight required sections even contained information), she waited

another 15 months—after the instant motion was pending—to attempt to correct those deficiencies,

despite still being sent weekly reminders that she was out of compliance. Jones Decl. ¶¶ 10-24 &

Exs. B-F; see Reply Lynch Decl. Ex. A. This conduct violated EIGA. See, e.g., Tarver, 642 F.

Supp. at 1112 (finding a “clear violation” of EIGA where the defendant failed to file a required

financial disclosure after he “was twice informed of the requirements of the Act and that those

requirements applied to him”); Mem. Op. & Order at 2 (“Hunter Op.”), United States v. Hunter,
                                                  3
               Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 8 of 21




      1:14-cv-442-JEB (D.D.C. Aug. 27, 2014), ECF No. 8 (failure to file a Termination Report was

      “knowing and willful” where defendant was sent four letters advising him of his obligation under

      EIGA to file a Termination Report); Gant, 268 F. Supp.2d at 31, 33 (failure to file was willful

      where defendant “received two departmental memoranda, three certified letters from the

      Department, a summons and a copy of the plaintiff’s complaint, two voice-mail messages, and a

      follow-up letter from the plaintiff’s counsel”); Mem. Op. (“Lairy Op.”) at 6, United States v. Lairy,

      1:19-cv-2488-RC (D.D.C. July 17, 2020), ECF No. 16 (defendant “intentionally disregarded the

      statute by failing to file the required report for over six months, even after repeated attempts by

      [his agency] to provide clear instructions to help [him] file the report”).

II.          Defendant’s Excuses Fail to Create a Genuine Issue of Material Fact

             In her opposition, Defendant creates no genuine issue of material fact. She does not dispute

      that her failure to comply with EIGA’s requirements came despite the repeated admonitions that

      her Termination Report was due (and past due) and the offers of assistance she undisputedly

      received from White House personnel. See, e.g., Passantino Decl. ¶¶ 10-28 & Exs. B-J; see also

      Opp’n at 12-13 (discussing one of Defendant’s calls with the White House Counsel’s Office).

             Defendant also failed to satisfy the requirements of Local Civil Rule 7(h)(1), by neither

      submitting her own statement of material facts nor denying any of the statements in Plaintiff’s

      statement of material facts. LCvR 7(h)(1) (“An opposition to such a motion shall be accompanied

      by a separate concise statement of genuine issues setting forth all material facts as to which it is

      contended there exists a genuine issue necessary to be litigated, which shall include references to

      the parts of the record relied on to support the statement.). As such, all the facts identified in

      Plaintiffs’ statement of undisputed material facts, see ECF No 24-1—which are sufficient to grant

      the motion—should be deemed admitted. LCvR 7(h)(1) (“In determining a motion for summary

      judgment, the Court may assume that facts identified by the moving party in its statement of
                                                        4
          Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 9 of 21




material facts are admitted, unless such a fact is controverted in the statement of genuine issues

filed in opposition to the motion.”). Thus, on that alternative basis, the Court should grant the

Government’s motion.

        A.      Defendant Failed To Provide Competent Evidence to Support Her
                Opposition

        Defendant did not submit any competent evidence in support of the many excuses for her

failure to file her Termination Report that she raises in her opposition. Indeed, the only evidence

Defendant submits is her own conclusory affidavit, unsupported by corroborating documents or

detail. See Declaration of Omarosa Manigault Newman (“OMN Decl.”), ECF No. 30-1. The

remainder of her argument is unsupported speculation and innuendo. This is inadequate to defeat

summary judgment as a matter of law. See, e.g., Dawson v. Reukauf, 751 F. Supp. 2d 146, 150–51

(D.D.C. 2010) (“[C]onclusory statements unsupported by any evidence in the record, aside from

[a party’s] own self-serving affidavits” and “mischaracteriz[ations of] evidence contained in the

record” are insufficient to preclude summary judgment.); Nunnally v. District of Columbia, 243 F.

Supp. 3d 55, 68 (D.D.C. 2017) (“[A party’s] mere speculations are insufficient to create a genuine

issue of fact.”).

        To survive summary judgment, a party must submit evidence that is sufficient to enable a

jury to find in her favor at trial. See e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)

(“The mere existence of a scintilla of evidence in support of [a party’s] position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”);

Hill v. Assocs. for Renewal in Educ., Inc., No. CV 12-0823 (JDB), 2014 WL 12538946, at *1

(D.D.C. Jan. 23, 2014) (“Thus, parties . . . who are adverse to a motion for summary judgment

must, for example, rebut the moving party's affidavits with other affidavits or sworn statement;

simple allegations that the moving party's affidavits are inaccurate or incorrect are not sufficient.”);


                                                   5
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 10 of 21




see generally Fed. R. Civ. P 56(c). Here, Defendant has failed to do so. The absence of evidentiary

support offered for her contentions requires that her arguments be disregarded and that Plaintiff’s

motion be granted.

       B.      Defendant’s Attempt to Dispute Her Termination Date Is Unsupported and
               Immaterial

       Defendant disputes her date of termination from government employment—claiming the

relevant date is January 20, 2018 instead of December 19, 2017—and claims the dispute is

material. Not so. White House official records and the undisputed evidence make clear that

Defendant’s termination was effective December 19, 2017. Passantino Decl. ¶¶ 7-9 & Exs. G &

H; see generally Mot. at 27-29. Even accepting Defendant’s unsubstantiated claim that her

termination date was instead January 20, 2018, the Court still should find a violation. Defendant

was required to submit a termination report within 30 days of her termination of government

employment. See 5 U.S.C. app 4 § 101(e). She concededly did not do so within 30 days of

December 19, 2017 and she concededly did not do so within 30 days of January 20, 2018. See

Lynch Decl. Ex. A at 2 (Plaintiff’s RFA nos. 5 and 6 and Defendant’s responses). She did not even

attempt to submit a Termination Report before September 11, 2019, well over a year after her

termination and after this litigation had already been filed.3 See id. at 3 (RFA 9); Jones Decl. Ex.

C. In short, Defendant is and has been in violation of EIGA for three years regardless of which

termination date the Court credits. Thus, any alleged dispute over that date is immaterial.




3
  Defendant was promptly advised that her September 2019 submission was deficient; these
deficiencies were detailed in a November 18, 2019 email to Defendant’s counsel after he failed to
respond to the calls of White House ethics officials attempting to work with Defendant to complete
her report. See Jones Decl. ¶¶ 13 & Ex. D. Defendant made no further effort to complete her report
until December 21, 2020, the date her opposition was originally due. See Jones Decl. ¶ 24; Reply
Lynch Decl. Ex. A. As of this filing, Defendant still has not submitted a compliant Termination
Report, in further demonstration of her indifference to EIGA’s requirements. See id. Ex. B.
                                                  6
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 11 of 21




       Defendant notes that she disputed her termination date on a call with Stephan Passantino

of the White House Counsel’s Office. Opp’n at 11-12. But the undisputed evidence reflects that in

this call, which occurred on March 5, 2018, Mr. Passantino made “super clear” that Defendant’s

belief about her termination date was irrelevant, because it was already more than 30 days past

even Defendant’s claimed termination date and the report had not been completed. Mot. to Dismiss

Ex. B; Passantino Decl. ¶ 20. And Defendant ignores the unrebutted evidence demonstrating that

after that call she was advised by two different ethics attorneys at the White House Counsel’s

Office that White House records indicate her termination was effective on December 19, 2017,

including Mr. Passantino’s March 26, 2018 email advising Defendant that her “employment with

the government officially ended effective December 19, 2017,” attaching supporting records, and

explaining that “[a]ccordingly, [Defendant’s] termination report was due on January 18, 2018.”

Passantino Decl. Ex. G; see id. Ex. H (records attached to email demonstrating Defendant’s

termination date was December 19, 2017); see id. ¶¶ 23-24 & Ex. F. Thus, there can be no serious

dispute that the appropriate date for purposes of her Termination Report was December 19, 2017.4

       Defendant suggests the Court should sanction her decision to ignore altogether her

reporting obligations until this litigation was filed because of her disagreement with the date which

she assumed (but never verified) appeared on her Integrity.gov form. Her contention regarding the

date on the online form is supported only by her self-serving affidavit and is contradicted by the

record. See, e.g., Jones Decl. Ex. A (a printout of the online Termination Report, showing that it

had no information entered into the termination date field); Veilleux Decl. ¶ 8 (sworn statement of

System Owner of online report system that Defendant did not log in to her report at any time in


4
 Defendant does not provide any evidence with her opposition rebutting the testimony of Mr.
Passantino that Gen. Kelly ordered Defendant’s termination to take effect immediately on
December 19, 2017 or contend that General Kelly did not have the authority to make that decision.
Passantino Decl. ¶¶ 7-9. That, too, is sufficient basis to dispose of her argument.
                                                 7
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 12 of 21




the two years following her termination). But even if true that her online report contained the

“wrong” date, it would not excuse her failure to file her Termination Report—just as it would not

excuse a government employee’s failure to file her income tax return because she thought she

earned an immaterial amount more than the amount reflected on her government-issued W-2. The

speciousness of her decision to ignore her legal obligation altogether on that basis is further

demonstrated by her post-litigation conduct. Her deficient September 11, 2019 draft report

contains no termination date, and her deficient December 21, 2020 draft report lists her preferred

termination date of January 20, 2018.5 See Jones Decl. Ex. C; Reply Lynch Decl. Ex. A. In other

words, Defendant has always had the option of submitting a compliant Termination Report with

whatever her preferred entry for the termination date field.

       In short, Defendant’s unsupported attempt to dispute her termination date is not material.

       C.      Defendant’s Personal Effects that She Failed to Retrieve from the White
               House until After this Action Was Filed Have No Bearing on Her Willfulness

       The record here demonstrates that Defendant’s belated, post hoc excuse that the personal

effects she failed to retrieve from the White House had any bearing on her failure to file her

Termination Report is unfounded. See Mot. at 29-32. Most telling is that Defendant herself did not

raise this suggestion at any time in the months after her termination in response to the repeated

entreaties of White House ethics officials attempting to obtain her compliance with EIGA. She did

not suggest that this was a “hold up” to her report even on the March 2018 call with Mr. Passantino


5
  Defendant suggests that submitting a Termination Report with an incorrect termination date
might violate section 104(a) of EIGA’s prohibition on falsifying or failing to report “information
that such person is required to report” under section 102 of EIGA. Opp’n at 10; 5 U.S.C. app 4
§ 104(a). But section 102 of EIGA does not require the reporting of an individual’s termination
date. See 5 U.S.C. app 4 § 102. Moreover, Defendant has never suggested that the 30 day difference
between her preferred termination date and her official termination date would have any effect on
what she must disclose, let alone identified what that effect would be. And most important for
purposes here, Defendant has not proffered evidence to support such a claim, as would be
necessary to defeat summary judgment.
                                                8
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 13 of 21




in which he raised the issue of returning her personal effects. See Passantino Decl. ¶ 20-21.

Contrary to the unsupported contention in her opposition that Defendant’s boxes of personal

effects were withheld from her by White House personnel, she made no attempt to retrieve them,

to contact White House officials about them, or to complete her Termination Report using

information available to her for more than a year after this conversation. The first time she

suggested that her personal effects had any link to her Termination Report was in May 2019 in

response to a communication from the Department of Justice about this matter. See Mot. to Dismiss

Ex. D, ECF No. 5-2.

       But just as her conduct prior to litigation demonstrates both the willfulness of Defendant’s

violation and the pretextual nature of this excuse, so too does her conduct after retrieving the

boxes. If Defendant genuinely had no disregard for EIGA’s requirements and genuinely needed

her boxes to complete her Termination Report, she would surely have completed her Termination

Report within 30 days of retrieving them—if not immediately. But Defendant did not do so; rather

she waited until 60 days after retrieving the boxes until the date she filed her motion to dismiss to

submit her deficient Termination Report, demonstrating once again what little regard she had for

EIGA. See Jones Decl. Ex. C (September 11, 2019 initial draft Termination Report submission);

Opp’n at 9 (noting Defendant retrieved the boxes “[o]n July 12, 2019.”).

       Moreover, as noted in Plaintiff’s motion, despite being asked in discovery, Defendant has

never identified materials that she needed from her boxes and could not obtain elsewhere that

actually had any bearing on completing her Termination Report. See Mot. at 30-31. She wholly

fails to respond to this argument in her opposition and indeed predicates her argument on the bare

assertion in her declaration that “the withholding of my personal effects caused a delay in the




                                                 9
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 14 of 21




completion of my final financial disclosure form.”6 OMN Decl. ¶ 36. This is wholly insufficient

to defeat summary judgment. See, e.g. Dawson, 751 F. Supp. 2d at 150-51 (“[C]onclusory

statements unsupported by any evidence in the record, aside from [a party’s] own self-serving

affidavits” are insufficient to preclude summary judgment).

       D.      Defendant Knew of Her Obligations Pursuant to EIGA and Willfully Failed to
               Submit a Termination Report Regardless of Her Unsupported Contention that
               Her Gmail Address Was “Unmonitored”

       Notwithstanding Plaintiff’s clear demonstration that (a) Defendant did in fact monitor her

putatively “unmonitored” gmail address and (b) she proffered that email as an appropriate means

to contact her after her government employment ended, see Mot. at 32-34, Defendant again trots

out an unsubstantiated claim to the contrary in her opposition. This time, she contends the

Complaint “does not allege that these emails were ever received,” ignoring the record evidence the

Government since has put before the Court. Opp’n at 16 (emphasis in original).

       This contention fails for several reasons. First, instead of rebutting Plaintiff’s evidence—

which she cannot do—Defendant in her opposition limits her discussion to allegations in the

Complaint regarding five specific emails, dated (1) December 29, 2017; (2) January 3, 2018; (3)

January 12, 2018; (4) January 19, 2018, and (5) February 6, 2018, claiming that all five were sent

to a single email address and asserting without support that the email address was “unmonitored.”7


6
  By contrast, in sworn discovery responses, Defendant initially claimed that financial documents
in her office were needed to complete her Termination Report, but failed to explain why these
documents were unavailable elsewhere, such as from her financial institutions. See Lynch Decl.
Ex. D at 1-2. In a supplement to these responses purporting to identify the items she claimed were
necessary to complete her report that were not provided to her in July 2019, she identified only
official travel-related documents, but such documents were not pertinent to the deficiencies
identified in her September 2019 report. See id. Ex. E at 1-2; Jones Decl. ¶¶ 25-28.
7
 Indeed, Defendant’s declaration submitted in connection with her summary judgment opposition
contains no statement (a) disputing her receipt of the numerous communications from White House
personnel or even claiming that her gmail address was “unmonitored”; or (b) that she was unaware
of her obligations to submit a Termination Report within 30 days of the termination of her
employment. See generally OMN Decl. That, alone, is fatal. In fact, her declaration makes clear
                                                  10
         Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 15 of 21




See Opp’n at 16. The record evidence demonstrates the falsity of that claim. Specifically, the

February 6, 2018 email was sent to both the putatively “unmonitored” gmail and the concededly

“[]monitored” icloud address—as evident from the face of the document itself. See Passantino

Decl. Ex. E. Moreover, on March 26, 2018, Defendant emailed Stefan Passantino at the White

House Counsel’s Office from that gmail address in reply to one of the emails he sent her there.

See id. Ex. I.

        Second, the uncontroverted evidence of communications between Defendant and the White

House supporting Plaintiff’s motion was not limited to the five emails Defendant cherry-picked to

address in her opposition. In addition to those five emails, Defendant was contacted about her

Termination report at her concededly monitored icloud address by separate communications on at

least (1) January 24, 2018; (2) January 24, 2018; (3) January 26, 2018; (4) February 6, 2018; (5)

February 22, 2018; (6) March 26, 2018; and (7) March 26, 2018. See id. Exs. B, C, D, E & G.

Defendant does not, and cannot, claim she did not receive these emails; indeed, Defendant’s

husband replied to one of them. Id. Ex. D. And Defendant herself concededly spoke on the phone

to attorneys in the White House Counsel’s Office about her Termination Report obligations at least

twice. See OMN Decl. ¶ 20; Lynch Decl. Ex. B at 4-5 & 11-12. In short, if her gmail address were

“unmonitored,” it would not help Defendant’s case.

        Third, at the time of her separation, Defendant executed a separation form confirming that

her gmail address was the appropriate contact for post-employment communications from the

White House. Accordingly, Defendant assumed the responsibility for monitoring that address and




that she was aware of the obligation to file her Termination Report and discussed it with the White
House Counsel’s Office. OMN Decl. ¶¶ 16-21.

                                                11
         Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 16 of 21




should be imputed to have knowledge of all subsequent communications sent by the White House

to that address. See Passantino Decl. Ex. A.

       In sum, Defendant has not and indeed cannot establish that her gmail address was

“unmonitored,” and the uncontroverted evidence demonstrates that she received numerous

relevant communications at her icloud address in addition to her gmail address, and thus this

excuse does not create a genuine issue precluding summary judgment.

       E.      Defendant’s Meritless and Unsupported Allegation that this Lawsuit Was
               Filed for Retaliatory Purposes Cannot Preclude Summary Judgment

       Defendant’s unjustified claims of retaliation likewise fail to defeat summary judgment.

Defendant clearly violated EIGA’s requirements in a “flagrant and ongoing” manner, and did so

knowingly and willfully, displaying—at a minimum—“intentional[] disregard[]” for and

“indifferen[ce] to them. Gant, 268 F. Supp. 2d at 33-34. The motivations of the individuals who

referred the case to the Department of Justice have no bearing on those elements.8 Indeed, by

regulation, referrals for failure to file a report required under EIGA are mandatory: “The head of

each agency, each Secretary concerned, or the Director of the Office of Government Ethics, as

appropriate, must refer to the Attorney General the name of any individual when there is reasonable

cause to believe that such individual has willfully failed to file a public report or information




8
  To the extent Defendant’s opposition suggests that she is questioning the Department of Justice’s
decision to file the case or that discovery into that issue is appropriate, that is without support. The
Department of Justice’s decision to file an EIGA action is an exercise of prosecutorial discretion
that generally is unreviewable by the courts. See generally Pl.’s Renewed Mot. for Protective Order
at 8, ECF No. 17 (citing cases). Defendant, in any event, has disavowed any intention to seek
discovery into that decision. See Opp’n to Pl’s. Mot. for Protective Order 11, ECF No. 20 (“Ms.
Manigault Newman seeks information relating to the referral for prosecution, not the ultimate
decision to prosecute.”).
                                                  12
         Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 17 of 21




required on such report[.]”9 5 C.F.R. § 2634.701(a) (emphasis added). Thus, regardless of any

referring official’s motivation, the outcome would be the same: Defendant’s failure to timely file

her termination report should have been referred to the Department of Justice.10

       F.      Defendant Fails to Satisfy the Requirements of Rule 56(d) and Her Meritless
               Contentions Regarding Discovery Cannot Preclude Summary Judgment

       Defendant cites Rule 56(d) and unauthenticated emails to claim that a purported need for

further discovery should defeat summary judgment at this time. This contention fails on both law

and fact. As an initial matter, Defendant has not filed a motion under Rule 56(d), so her

unsubstantiated complaints about “discovery frustrations” should be disregarded. Opp’n at 21. But

even if her opposition were to be construed as a 56(d) motion, it is deficient. As the D.C. Circuit

and the plain text of Rule 56(d) make clear, to support a 56(d) motion, the “movant must submit

an affidavit which states with sufficient particularity why additional discovery is necessary.”

United States ex rel. Folliard v. Gov’t Acquisitions, Inc., 764 F.3d 19, 26 (D.C. Cir. 2014) (internal

quotation marks and citations omitted); Fed. R. Civ. P. 56(d) (providing for remedy where party

opposing summary judgment “shows by affidavit or declaration, for specified reasons, it cannot



9
 There can be no question that there was good cause for the referral. See Mot. at 8-16; Passantino
Decl. ¶¶ 9-28 & Exs. B-J, ECF No. 24-2; Jones Decl. ¶¶ 6-10 & Ex. B, ECF No. 24-3; De la Vega
Decl. ¶¶ 19-24 & Ex. B, ECF No. 24-4.
10
   The record makes clear, in any event, that Plaintiff’s claims of retaliation are unfounded. There
is no relationship between the referral and any public statement of Defendant’s. Mr. Passantino’s
declaration makes exhaustively clear that every effort was made to obtain Defendant’s compliance
with her EIGA obligations. Passantino Decl. ¶¶ 9-28 & Exs. B-J. It further demonstrates that Mr.
Passantino made the referral after the unsuccessful certified mail delivery of his June 11, 2018
letter, which preceded by several months the August 2018 statements on which Defendant’s
allegations of retaliation are predicated. Compare Passantino Decl. ¶ 27 & Ex. I with Opp’n at 18-
19 (contending without support that public statements of Defendant in August 2018 prompted the
referral). And unsupported contentions about actions taken or not taken by other officials in other
agencies with respect to their personnel have no bearing on the propriety of referring Defendant’s
conceded failure to file her Termination Report to the Department of Justice by Mr. Passantino.
Cf. Opp’n at 20-21 & Opp’n Ex. 8 at 6-7.

                                                 13
         Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 18 of 21




present facts essential to justify its opposition”). The D.C. Circuit has made clear that any such

affidavit “must satisfy” “three criteria”: “(1) [I]t must outline the particular facts [the non-movant]

intends to discover and describe why those facts are necessary to the litigation, (2) it must explain

why [the non-movant] could not produce the facts in opposition to the motion for summary

judgment; and (3) it must show the information is in fact discoverable.” Folliard, 764 F.3d at 26

(internal quotation marks and citations omitted; alterations in original). Defendant has complied

with none of these requirements. She submitted no such affidavit here—not even a declaration

from counsel authenticating the emails purportedly supporting this argument. Moreover, even the

argument in her brief fails to satisfy any of the substantive requirements of a 56(d) affidavit set

forth by the D.C. Circuit. Defendant’s brief simply quotes self-serving emails by counsel

demanding that this case be dismissed, reiterating her positions in the litigation, and claiming a

desire for depositions of certain individuals. Defendant does not state “with particularity” what

facts are necessary, why they could not be produced in her opposition, or that they are discoverable.

       Defendant could not substantiate a 56(d) affidavit had she tried. Indeed, Defendant has not

been thwarted in any discovery she has sought pursuant to the Federal Rules of Civil Procedure.

Despite the references to depositions in the emails submitted with her opposition, Defendant has

not served a single notice of deposition, as required by Rule 30(b), at any time while this case has

been pending. Not one. Whether this failure was by design or negligence, it alone should preclude

any 56(d) relief. Although Defendant does not cite anything related to discovery in her brief other

than the emails referencing depositions, she has no grounds to seek 56(d) relief on the basis of any

other discovery, either. As of this filing, Defendant has propounded only two sets of discovery

requests in this case (one set of requests for admission and one set of requests for production), both

served on November 18, 2019, approximately 14 months ago. Plaintiff completed its response to

these requests over the summer, and Defendant has neither challenged Plaintiff’s responses by
                                                  14
           Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 19 of 21




   moving to compel under Rule 26 nor sought additional discovery since. Thus, her eleventh-hour

   plea for further discovery should not preclude summary judgment.

III.      The Court Should Award Plaintiff the Maximum Amount of Civil Penalties
          Permitted by Law

          As demonstrated in Plaintiff’s Motion, Defendant’s “flagrant and ongoing” violation of

   EIGA is singularly flagrant, far beyond that seen in reported cases, warranting a significant

   penalty. Gant, 268 F. Supp. 2d at 34; see Mot. at 34-36. Rather than simply comply with her

   statutory obligations as the overwhelming majority of covered personnel do year-in and year-out,

   Defendant has imposed immense burdens on the White House ethics personnel who have sought

   to obtain her compliance over the past three years, the Department of Justice, which had to bring

   this action after her non-compliance, and ultimately the Court. She has raised contradictory,

   unsupported, and transparent excuses at every turn, sometimes changing the details of her story as

   contradictory facts are pointed out and at other times persisting in transparent misstatements. See

   Mot. at 8-19, 26-24.

           Plaintiff also demonstrated that Defendant has the ability to pay the maximum fine—

   something Defendant makes no effort to rebut—such that any lower penalty would be “a slap on

   the wrist” that would fail to appropriately recognize the significance of her misconduct and deter

   future violations. 153 Cong. Rec. S324 (daily ed. Jan. 10, 2007) (statement by Sen. Vitter); Mot.

   at 35-36.

          Defendant’s only argument about the penalty sought here is that it has “not previously

   [been] disclosed.” Opp’n at 3. Plaintiff’s Complaint sought the maximum amount listed in the

   statute, $50,000, plus “such further relief as the Court deems just and proper.” Compl. at 6 (Prayer

   for Relief), ECF 2-1. The amount set forth in Plaintiff’s Motion, $61,585, is the same statutory

   maximum, adjusted for inflation pursuant to law. 5 C.F.R. § 2634.701(b). This inflation


                                                   15
        Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 20 of 21




adjustment, authorized by Congress, is unquestionably “just and proper” as a matter of law.11 See

28 U.S.C. § 2461, statutory note. Defendant does not claim prejudice from any discrepancy

between the amount stated in the Complaint and the amount set forth in Plaintiff’s motion.

       Indeed, Defendant concedes that “the amount . . . is certainly up to the discretion of this

Court.” Opp’n at 4. As the record clearly demonstrates, her conduct warrants imposition of that

maximum penalty.

                                         CONCLUSION

       Defendant has now spent more than three times the length of her government service

resisting her obligation to file a Termination Report under EIGA. It is time she be held accountable.

For the reasons set forth above and in Plaintiff’s motion, the Court should grant Plaintiff’s Motion

for Summary Judgment (ECF No. 24), enter judgment for Plaintiff, and impose a civil penalty of

$61,585.



Dated: January 19, 2021                       JOHN V. COGHLIN
                                              Deputy Assistant Attorney General

                                              ALEXANDER K. HAAS
                                              Branch Director

                                              JACQUELINE COLEMAN SNEAD
                                              Assistant Branch Director

                                              /s/ Christopher M. Lynch
                                              Christopher M. Lynch
                                              D.C. Bar # 1049152
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division,
                                              Federal Programs Branch
                                              1100 L Street, N.W.

11
   To the extent the Court believes it necessary to conform the Complaint such that it explicitly
states the inflation-adjusted maximum penalty, Plaintiff will seek leave to amend its Complaint
to effect that change. See Fed. R. Civ. P. 15(a)(2).
                                                 16
Case 1:19-cv-01868-RJL Document 31 Filed 01/19/21 Page 21 of 21




                            Washington, D.C. 20005
                            Tel.: (202) 353-4537
                            Fax: (202) 616-8470
                            Email: christopher.m.lynch@usdoj.gov

                            Attorneys for Plaintiff




                              17
        Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



        Plaintiff,



 v.                                                        Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



        Defendant.




                REPLY DECLARATION OF CHRISTOPHER M. LYNCH
            IN SUPPORT OF PLAINTIFF UNITED STATES OF AMERICA’S
                      MOTION FOR SUMMARY JUDGMENT

               I, Christopher M. Lynch, make the following Declaration pursuant to 28 U.S.C.

§ 1746, and state that under penalty of perjury the following is true and correct to the best of my

knowledge and belief:

       1.      I am a Trial Attorney with the Federal Programs Branch of the Civil Division of

the United States Department of Justice and counsel for Plaintiff in this matter.

       2.      Attached as Exhibit A is a true and correct copy of an email dated on or about

December 21, 2020, from Erica Jackson, counsel for Defendant, to David Jones, with a copy to

me, including its attachment.
       Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 2 of 27




       3.     Attached as Exhibit B is a true and correct copy of an email dated on or about

January 12, 2021, from David Jones to Erica Jackson, with a copy to me.

       Executed this 19th day of January, 2021.



                                                           /s/ Christopher M. Lynch
                                                            Christopher M. Lynch
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 3 of 27
        Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 4 of 27


From:            erica@floridajustice.com
To:              David.M.Jones@who.eop.gov
Cc:              "John M. Phillips"; "O Newman"; Lynch, Christopher M. (CIV); Snead, Jacqueline Coleman (CIV)
Subject:         RE: O. Manigault Termination Report
Date:            Monday, December 21, 2020 3:41:13 PM
Attachments:     OMN Termination Report 2020 Signed.pdf


Please see attached the signed and completed termination report. Sorry for any inconvenience this
may have caused. Again, do not hesitate to let our office know if you have any concerns about the
filing of the following report. Additionally, Please let our office know when the report is finalized.




Best,

Erica Jackson
Attorney

Phillips & Hunt
212 N. Laura
Jacksonville, FL 32202
Office Telephone: (904) 444-4444
Email: erica@floridajustice.com
Web: www.floridajustice.com




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender by reply e-mail and destroy all copies of the original message.
Thank you.




From: erica@floridajustice.com <erica@floridajustice.com>
Sent: Monday, December 21, 2020 3:10 PM
To: 'David.M.Jones@who.eop.gov' <David.M.Jones@who.eop.gov>
Cc: 'John M. Phillips' <jmp@floridajustice.com>; 'O Newman' <omarosa@icloud.com>;
'Christopher.M.Lynch@usdoj.gov' <Christopher.M.Lynch@usdoj.gov>; 'Jacqueline.Snead@usdoj.gov'
<Jacqueline.Snead@usdoj.gov>
Subject: O. Manigault Termination Report

Greetings,
        Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 5 of 27


Please see attached Omarosa Manigault’s amended Termination Report. This is Ms. Manigault’s
official filing of her termination report. Do not hesitate to let our office know if you have any
concerns about the filing of the following report. Additionally, Please let our office know when the
report is finalized.

Best,


Erica Jackson
Attorney

Phillips & Hunt
212 N. Laura
Jacksonville, FL 32202
Office Telephone: (904) 444-4444
Email: erica@floridajustice.com
Web: www.floridajustice.com




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender by reply e-mail and destroy all copies of the original message.
Thank you.
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 6 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 7 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 8 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 9 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 10 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 11 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 12 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 13 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 14 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 15 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 16 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 17 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 18 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 19 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 20 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 21 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 22 of 27
Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 23 of 27
       Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 24 of 27


From:            Jones, David M. EOP/WHO
To:              erica@floridajustice.com; "John M. Phillips"
Cc:              "O Newman"; Lynch, Christopher M. (CIV); Snead, Jacqueline Coleman (CIV); erica@floridajustice.com
Subject:         RE: [EXTERNAL] RE: O. Manigault Termination Report
Date:            Tuesday, January 12, 2021 6:54:09 PM


Mr. Phillips,

I have reviewed the termination report submitted on Ms. Manigaults behalf on December 21, 2020.
As with the version of the report submitted on her behalf on September 11, 2019, there are some
things that need to be corrected in order for us to certify the report and forward to the Office of
Government Ethics.

Part 1:
     Filer needs to include the reportable positions she held in 2017 until the time she was
    terminated. This would include positions she listed on her New Entrant Report with Arise Virtual
    Solutions, Inc. (departed in Jan 2017) and California State Military Reserve (departed in Jan
    2017).

Part 2:
     Filer needs to include the employment assets, income, and retirement accounts from 2017 until
    the time she was terminated. This would include if she received more than $200 in income from
    Arise Virtual Solutions, Inc. in 2017 (during the one month she still held a positions with the
    company), the exact amount of her income received in 2017 from Trump for America,
    Presidential Transition Team (she reported this as $18,000 total on her New Entrant Report), the
    exact amount of her income received in 2017 from Donald J. Trump for President, Inc. (she
    reported $28,000 total on her New Entrant Report), and the exact amount of her income
    received in 2017 from the Presidential Inaugural Committee, if any (she reported she held this
    position in Jan 2017 on her New Entrant Report, but did not report any income).
     It appears from the filers New Entrant Report that the UBS Retirement account is held by the
    Michael Clarke Duncan Administrative Trust. The filer needs to add it to Part 6 and remove it
    from Part 2. Filer should be sure to include the underlying assets of the trust in Part 6.
     Filer does not need to report her salary from the U.S. Government.

Part 5:
     The filer deleted the entries for the sources of her spouses salary, which were included on the
    report she submitted in September 2019. She should put back on her report the positions her
    spouse holds with Mt. Calvary Baptist Church and Perennial Strategy. The amount of his salary is
    not required.
     If filers spouse has any retirement accounts, they need to be listed in this section.

Part 6:
     Filer needs to add the UBS Retirement account held by the Michael Clarke Duncan
    Administrative Trust (and remove it from Part 2). Filer should be sure to include the underlying
    assets of the trust in Part 6.
        Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 25 of 27


Part 9:
     Filer should confirm whether or not she received any gifts valued at over $390 during 2017 until
    she was terminated (e.g. wedding gifts).

I would appreciate your response as soon as possible, but no later than this Friday, January 15, 2021.


Very Respectfully,


David Jones
Senior Associate Counsel to the President
White House Counsels Office
O: 202-456-1203
C: 202-881-9197




From: erica@floridajustice.com <erica@floridajustice.com>
Sent: Monday, December 21, 2020 3:41 PM
To: Jones, David M. EOP/WHO <David.M.Jones@who.eop.gov>
Cc: 'John M. Phillips' <jmp@floridajustice.com>; 'O Newman' <omarosa@icloud.com>;
Christopher.M.Lynch@usdoj.gov; Jacqueline.Snead@usdoj.gov
Subject: [EXTERNAL] RE: O. Manigault Termination Report

Please see attached the signed and completed termination report. Sorry for any inconvenience this
may have caused. Again, do not hesitate to let our office know if you have any concerns about the
filing of the following report. Additionally, Please let our office know when the report is finalized.




Best,


Erica Jackson
Attorney

Phillips & Hunt
212 N. Laura
Jacksonville, FL 32202
Office Telephone: (904) 444-4444
Email: erica@floridajustice.com
Web: >www.floridajustice.com<
        Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 26 of 27




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender by reply e-mail and destroy all copies of the original message.
Thank you.




From: erica@floridajustice.com <erica@floridajustice.com>
Sent: Monday, December 21, 2020 3:10 PM
To: 'David.M.Jones@who.eop.gov' <David.M.Jones@who.eop.gov>
Cc: 'John M. Phillips' <jmp@floridajustice.com>; 'O Newman' <omarosa@icloud.com>;
'Christopher.M.Lynch@usdoj.gov' <Christopher.M.Lynch@usdoj.gov>; 'Jacqueline.Snead@usdoj.gov'
<Jacqueline.Snead@usdoj.gov>
Subject: O. Manigault Termination Report

Greetings,

Please see attached Omarosa Manigaults amended Termination Report. This is Ms. Manigaults
official filing of her termination report. Do not hesitate to let our office know if you have any
concerns about the filing of the following report. Additionally, Please let our office know when the
report is finalized.

Best,


Erica Jackson
Attorney

Phillips & Hunt
212 N. Laura
Jacksonville, FL 32202
Office Telephone: (904) 444-4444
Email: erica@floridajustice.com
Web: >www.floridajustice.com<




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
      Case 1:19-cv-01868-RJL Document 31-1 Filed 01/19/21 Page 27 of 27


recipient, please contact the sender by reply e-mail and destroy all copies of the original message.
Thank you.
